Fill in this information to identify your case:
                       t   a

Debto|l
                     Fist Name                       Midde Name                   Last Name



                                                                                                                                        E   Cnecf if this is an amended
Debtor 2                                                                                                                                    plan, and list below the
(Spouse, if   liling) Fd       Name                  Midde Name                   Lasl Name
                                                                                                                                            sectlons of the plan that have
                                                                                                                                            been changed.
United States Bankruptcy Court for the:                                       District of       LS
                                                                                            (State)


Case number
                                      \Q - \r\q\
(lf known)




 Officia! Form 1 13
 Ghapter 13 Plan                                                                                                                                                      12t17


                     Notices

 To 1ldi,l,)Is:                This form sets out options that may be appropriate in somo cases, but the presence of an option on the form does not
                               indicate that the optlon as approprlate in your circumstances or that it is permissible in your iudicial dlstrict. Plans that
                               do not comply with local rules and judicial rulings may not be conflrmable.

                               ln the foilowing notice to crcditors. you must check each box that applies.

 Tc Creditors:                 touT Tights nnay be affected b;'thls pian. Your clalm may bE reduc€d, modified, or eitrrlanated.
                               You shoutd read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not
                               have an attomey, you may wish to consult one.
                               lf you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an obiection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                               Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015. ln addition, you may need to file a timely proof of claim in order to be paid under any plan.
                               The following matters may be of particular importance. Debtors must check one box on each line fo state whether or not the plan
                               inctudes each of the foltowing items. lf an ilem is checked as "Not lncludecl" or if both boxes are checked, the provision will
                               be inetrective if set out later in the plan.


    1.'.|       A limlt on the amount of a secured claim, set out in Sectlon 3,2, which may result in a partial                       E   tncluded     E      Not included
                payment or no payment at all to the secured creditor

    1.2         Avoidance of a judicial llen or nonpossessory, nonpurchase-money securlty interest, set out ln                        E   lncluded     E      Not lncluded
                Section 3.4

    1.3         Nonstandard provisions, set out in Part               I                                                               El lncluded      E      Not included



  Part 2:            Plan Payments and Length of Plan

  2.1       Debtor(s) will make regular payments to the trustee as followsl

            $   e D (1 ,t*                  per-.fi{![t\ to,. bO             montns

            [and $   _                      per-         for                 months.] lnseft additional lines if needed.

            lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
                                                                  -
            payments to creditors specilled in this plan.



                                                                                                                                                                     Page    1
                 rm 113                                                   Chapterl3 Plan
Debtor                     I\fQr\ t\\                   DY\?5                                             Case number       \q-ilYqI
2.2   Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
         E     qeOtorls; will make payments pursuant to a payroll deduction order.
         MeOto(s)        will make payments directly to the trustee.
         f,l   Otfrer (specifi method of   payment):-
2.3   lncome tax refunds.
      Check one.
         E     nlrOto4sl will retain any income tax refunds received during the plan term.

         Q/6eUtor1sl will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
               tum over to the truslee all income tax refunds received during the plan term.
         E     Oentorls; will treat income tax refunds as follows:




2.4 Additional payments.
      clclhne
         LTNone. lf "None"ischecked, fhelesf of$ 2.4neednotbecompletedorreproduced.
         E     OeOto(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
               and date of each anticipated payment.




2.5   The total amount of estimated payments to the trustee provlded for in $$ 2.1 and 2.4 is $


Ef                Treatment of secured Gtaims

3.1   Maintenance of payments and cure of default, if any.
      Cho* one.
      6 non", lf "None"ischecked,t/,e/esf ofS 3.1 neednotbecomptetedorreptduced.
         E     me debto(s) will maintain the cunent contractual installment payments on the secured claims listed below, with        any changes required by
               the appticable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
               directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
               trustee, with interest, if any, at the rate stated. Unless otheMise ordered by the court, the amounts listed on a proof of claim filed before the
               filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
               arrearage. ln the absence of a conhary timely filed proof of claim, the amounts stated below are controlling. lf relief from the automatic stay
               is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
               paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
               column includes only payments disbursed by the trustee rather than by the debtor(s).



               Name of creditor                     Collateral         Current installment     Amount o,          lnlerest rate   on Uonthly plan     Estimated total
                                                                       payment                 arrearage (if      arearage           payment on       payments by
                                                                       (including escrow )     any)               (ifapplicable) arearage             trustee
                "-;as
                                                    €t;lt '53           $_                                                  Yo        $-               $

                                                                        Disbursed by:
                                                                        E    Trustee
                                                                        E    oeuto(s)



               C-h,o;b\        oY\a- a 185,o1                                                   $_                          Yo        $_               $

                                                                        Disbursed by:
                                                                        0    Trustee
                                                                        El   oeotorls;

               lnsed additional claims as needed.


Official Form 1 13                                          Chapter {3 Plan                                                                                 F
                                                                                                                                                                                       \

Debtor                     C       *       uQn tri .Jone s                                                        Case number



3.2 Reoqtst         for valuation of securlty, payment of fully secured claims, and modification of undercecured claims. Check one.
         '   ,{one. lf "None" is checked, the rest of $ 3.2 need         not be   compteted or reprcduced.
             The remainder of this paragnph will be effective only                if the applicable box in Part I of this plan is checked.
         E   me   OeOto4s) request that the court determine the value of the secured claims listed below For each non-governmental secured claim
             listed below, the debto(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
             claim. Fot secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
             claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
             the secured claim will be paid in full with interest at the rate stated below.

             The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
             plan. lf the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
             as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
             proof of claim controls over any contrary amounts listed in this paragraph.

              The holder of any claim listed below as having value in the column headed Amount of securcd claim will retain the lien on the property interest
              of the debtor(s) or the estate(s) until the earlier of:
              (a)   payment of the underlying debt determined under nonbankruptcy law, or
              (b)   discharge of the underlying debt under 1 1 U.S.C. S 1328, at wtrich time the lien will terminate and be released by the creditor.

              Name of   creditor        Estimated amount           Collateral        Value   of   Amount  of     Amount of     lnterest                Monthly       Estimated total
                                        of credito/s      total                      collateral               to secured claim rate
                                                                                                  claims senior                                        payment to    of monthly
                                        claim                                                     creditodsclaim                                       creditor      paymentg

             CoP'h\          Cne-
                                         s-!roob,13                                   $-           $-                 $-                                $-            $-
                                                                                                                                          -%
                             u5P         ,      E-lD, dn
             0qt'n*
                                                                   -
              lnseft addrtional claims as needed.
3.3   Secured claims excluded from           'll   U.S.C. S 506.

      Cher'/he.
         '    r.lone. lf "None" is checkecl, the lest of S 3.3 need not be compteted or reptduced.

         E   The claims listed below   rrvere   either:

             (1)   incurred within 9'lO days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                   personal use of the debto(s), or

             (2)   incurred Wthin 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
             directly by the debto(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
             filing deadline under Bankruptcy Rule 3OO2(c) controls over any contrary amount listed below. ln the absence of a contrary timely filed proof of
             claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).



               Name of creditor                                    Collateral                     Amount of   claim    lnterest         Monthly plan         Estimated total
                                                                                                                      rate              payment              payments by trustee

                                     ut fiflowe                                                       ?,oS'0                      o/o    $
                                                                                                                                                             q

                                                                                                                                        Disbursed by:
                                                                                                                                        E    Trustee
                                                                                                                                        B    oeoto(s)


               --lL3                                                                               , &9,30v,Q3                    lo $-
                                                                                                                                        Disbursed by:
                                                                                                                                        E    Trustee
                                                                                                                                        El   oeuto(s)
              lnseft additional claims as needed.




Official Form 113                                             Chapter 13 Plan                                                                                            Page 3
                                                                                                                                                                           t


Debtor
                             C o**0". fi\sovor                                                                      Case number
                                                                                                                                  lq -ulq                     \
3.4 Lien avoidance.
      cne '/one.
               l{one. /f "A/one" is checked, the rest of $ 3.4 need not be completed or Eproduced.
          fhe remainder of this paragraph will be effective only if the applicable box in Part I of this plan is ch*ked.
         E    me luOiciat liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
              debto(s) would have been entitled undel| 1 U.S.C. S 522(b). Unless otheruise ordered by the court, a judicial lien or security interest
               securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
               amount of the judicial lien or security interest that is avoided will be treatecl as an unsecured claim in Part 5 to the extent allowed. The
               amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
               S 522(D and Bankruptcy Rule 4003(d). lf more than one lien is fo be avoided, provide the information separately for each lien.


                Information regarding Judlcial             Calculatlon of lien avoldance                                          Troafunent of remaining
                lien or socurity lnterest                                                                                         secured claim

                Name of creditor
                                                      a. Amount of lien                                        $   [n{5.UD        Amount of secured claim after
                                                                                                                                  avoidance (line a minus line f)

               tA             NP       ulXir.,        b. Amount of all other liens                             s

                 eo{
                Collateral                            c. Value of claimed exemptions                      +    (                  lnterest rate (if applicable)


                                                      d. Total of adding lines a, b, and c


                                                                                                                                  Monthly
                                                                                                                                   -o/o   payment on secured
                Lien adentification (such as          e.   Value of debtor(s)' interest in
                judgment date, date of lien                property
                                                                                                          -$                      claim
                                                                                                                                  q
                recording, book and page number)


                                                                                                                                  Estimated total payments on
                                                      f.   Subtracl line e ftom line d.                                           secured claim
                                                                                                                                  s


                                                           Extent of exemption impairment
                                                           (Check applicable box\:

                                                           E   Line f is equal to or greater than line   a.


                                                               The entire lien is avoided. (Do not complete the next alumn.)

                                                           E   Line f is less than line a.

                                                               A portion of the lien is avoided. (Complete the next column.)

          lnseft additional claims as needed.




3.5   Surrender of collateral.
      C'      . one.

       J      None. lf "None"ischecked, theresf of$ 3.Sneednotbecomptetedorreproduced.

         El   Tne debtorls) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
              upon confirmation of this plan the stay under 11 U.S.C. $ 362(a) be terminated as to the collateral only and that the stay under $ 1301
              be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.


                Name of creditor                                                                              Collateral




              lnseft additional claims as needed.


Official Form 1 13                                             Chapter 13 Plan                                                                                    Page 4
Debtor                        Men                      {                                                Case number          \q-uLtql
Part 4:         Treatment of Fees and Priority Glainrs

4.1   General
      Truslee's fees and all allorrued priority claims, including domestic support obligations other than those treated in   S 4.5,   will be paid in full without
      postpetition interest.

4.2   Trustee's tees

      Trustee's fees are governed by statute and may change during the course of the case bul are estimated to be                           of plan payments; and
      during the plan term, they are estimated to total    $-.

4.3 Attorney's fees                                                                                                        -olo
      The balance of the fees owed to the attomey for the debtor(s) is estimated to be


4.4   Priority claims other than attorney's fees and those treated in        S '1.5.

      Check one.
          0    None. lf "None" is checked, the rest of $ 4.4 need not be completed or rcprcduced-

           ETnedento4s)estimatethetotalamountofotherpriorityclaimstobe-.

4.S Domestic support obligatlons assigned or owed to a governmental unit and paid less than fu!! amount
      Check one.
           E   None. lf "None" is checked, tf,e resf of S 4. S need not be completed or rcptduced.

           E   The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
               governmental unit and will be paid less than the full amount of the claim under 1 1 U.S.C. S 1322(a)(4). This plan prcvision
               rcquires that payments in $ 2.1 be for a tem of 60 months;see 1 1 U.S.C. S 1322(a)(4).




                 Name of creditor                                                                                               Amount of claim to be paid




                                                                                                                                 s

               lnseft adclitional claims as needed.


@                Treatment of Nonpriority Unsecured Glaims


5.1      Nonprlority unsecured claims not separately classified'

         Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the option
         providing the largest payment will be effective. Check ail that apply.

           tr The sum of $-.
           tr _yo         of the total amount of these claims, an estimated payment of $-.

           E ffre funds remaining after disbursements have been made to all other creditors provided        for in this plan.

                lf the estate of the debto(s) urere liquidated under chapter 7, nonpriority unsecured claims would be paid
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least                amount.




Official Form 113                                          Chapter 13 Plan                                                                                       Page 5
Debtor                 t 0-"on tr' .Jbnp>                                                                           Case number        lq - lrqq t
5.2   Maintqnance of payments and cure of any default on nonpriority unsecured claims. Check one.
                  ,
              y'fon".       lf "None" is checked, tte /est of S 5.2 need    not   be compteted or rcprcctuced.
          /
              E    me  OeOto4s) will maintain the contractual installment payrnents and cure any default in payments on the unsecured claims listed below
                   on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
                   debto(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
                   The final column includes only payments disbursed by the trustee rather than by the debtor(s).


                       Name of creditor                                                          Current installment        Amount of arrearage            Estimated total
                                                                                                 payment                    to be paid                     payments by
                                                                                                                                                           trustee

                                                                                                  $_                                                        e

                                                                                                  Disbursed by:
                                                                                                  E    Trustee
                                                                                                  E    oeotorls;

                                                                                                  $                          $

                                                                                                  Disbursed by:
                                                                                                  E    Trustee
                                                                                                  E    oeoto4sl

                  lnsert   afiitional   claims as roeded.




5.3   Other separately classified nonpriorlty unsecured claims. Check one.
                  ,,
         f,U(one. lf        "None"   is checked, fhe resf of $ 5.3 need   not be completed or rcproduced.
          ,
      6        m.nonpriority unsecured alloryed claims listed below are separately classified and will be treated as follows



                       Name of creditor                                 Basis for sepaate classification           Amount to be paid     lntei€at rat€          Estimated total
                                                                        and tteatment                              on the claim          (if applicable)        amount of
                                                                                                                                                                payments

                                                                                                                    $_                            o/o




                                                                                                                    $
                                                                                                                                                  o/o
                                                                                                                                                                $_

                       lnsert adclitional claims as needed.




@                      Executory Gontracts and Unexpired Leases


6.i      The executory contracts and unexplred loases listed below are aesumed and will be treated as specirled. All other executory contracts
         and -unexpired leases are reiected. Check one.

         E[ttone. lf "None"ischecked, theresf of$             6.1   neednotbecompletedorepaduced.
         D     Assumed items. Cunent installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
               to any contrary court order or rule. Anearage payments will be disbursed by the trustee. The final column includes only payments disbursed
               by the trustee rather than by the debto(s).




Official Form 113                                                   Chapter 13 Plan                                                                                       Page 6
Oebtor                      I   hren 0[ .50'oe5                                                              Case number


                Name of creditor                Description of leased             Current installment   Amount of      Treatrnent of arrearage   Estimated total
                                                property or executory             payment               arrearage to                             payments by
                                                contract                                                be paid        (Refer to other plan      trustee
                                                                                                                       section if applicable)

                                                                                  !n                        s_                                    $_
                                                                                   Disbursed by:
                                                                                   O    Trustee
                                                                                   O    Debto(s)

                                                                                  q
                                                                                                            s_
                                                                                   Disbursed by:
                                                                                   D    Trustee
                                                                                   tr   Debtor(s)

           lnseft additional contncts orleases as needed.




@                 Vesting of Property of the Estate

7.1 Property of the estate will vest       in the debtor(s) upon

      Check the applicable box:

      tr    plan confirmation.

      tr    entry of discharge.
      tr    other:



Part 8:           Nonstandard Plan Provisions

8.1   Check'iNone" or List Nonstandard Plan Provlsions
           ./
      fttone.       tf "None" is checked, the rest of Paft   I   need   not be   completed or reprcduced.

Under Bankruptcy Rule 3015(c), nonstandad provisions must be set fotth below. A nonstandad provision is a provision not otherwise included in the
Otricial Form or deviating from it. Nonstandad provisions set out elsewhere in this plan are inetrective.

The   following plan provisions will be efreclive onty if there is a check in the box "lncluded" in $ 1.3.




Official Form 1 13                                           Chapter 13 Plan                                                                              Page 7
Debtor                                                                                           Case number
                                                                                                                        tq- l\+t\
Part 9:        Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)'Attorney
ffthe Debtor(s) do not have an attomey, the Debtor(s) must sign below; otheryise the Debto(s) signaturcs   are   optional. The attomey forthe Debtods), if any,
must sign


   ,C                                                           *
         Signature of Debtor    1                                   Signature of Debtor 2

         Executed on                                                Executed on
                       MM   /   DD /YYYY                                          MM   /   OD /YYYY




   x                                                        Date
         Signature of Attorney for Debto(s)                          MM   /   DD /YYYY


By filing this document, the Debtor(s), if not represented by an attorney, or tho Attorney for Debto(s)
also certlfy(ies) that the wordlng and order of the provisions in this Chapter 13 plan are ldentical to
those contained in Official Form 1 1 3, other than any nonstandard provisions lncluded ln Part E.




Official Form 113                                 Chapter 13 Plan                                                                                 Page 8
Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. lf there is any difference between the amounts set
     out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)

b.   Modified secured claims (Pad 3, Section 3.2 totatl                                                  $


c.   Secured clalms excluded from 11 U.S.C. S      $OG   (Paft 3, Section 3.3 total)                     $


d.   Judicial liens or security interests paillally avoided (Part 3, Section 3.4 total)

                                                                                                         q
e.   Fees and priority caalms (Part 4 total)

f.   Nonpriority unsecured claims (Pad 5, Sedbn 5.1, highest stated amount)

                                                                                                         rt
S.   Maintenance and cure payments on unsecured claims (Parf 5, Section 5.2 total)

h.   Separately classified unsecured claims (Part     0   Section 5.3 total)                             $_
i.   Trustee payments on exocutory contracts and unexplred leases (Parf 6, Sectlon 6.1 tota0

j.   Nonstandard payments (Paft      I,   total)                                                    +$

     Tota! of llnes a through   j                                                                         a




Official Form'113                                     Chapter 13 Plan     - Exhibit                                                      Page   1
